Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 14
b.	Pending: 1-2, 5-17 and 20
Claims 1 and 14 have been amended and claims 3-4 and 18-19 have been cancelled.

Allowable Subject Matter
Claims 1-2, 5-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“the row control circuit is configured to sequentially generate the first row address and the second row address when the refresh signal is activated, wherein the row control circuit is configured to generate the first row address to select a first word line of the first memory bank and a first word line of the second memory bank, and wherein the row control circuit is configured to generate the second row address to select a second word line of the first memory bank and a second word line of the second memory bank”; for independent claim 1; and
“row address generation circuit configured to sequentially generate a first row address and a second row address based on the refresh signal, wherein the power control signal is generated to control driving a power signal which is supplied to a bit line sense amplifier to perform the active operation for the first memory bank, wherein the row address generation circuit is configured to generate the first row address to select a first word line of the first memory bank and a first word line of the second memory bank; and wherein the row address generation circuit is configured to generate the second row address to select a second word line of the first memory bank and a second word line of the second memory bank”; for independent claim 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/23/2021